UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6779


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRY OSBEY, a/k/a Little O,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:07-cr-00711-TMC-12)


Submitted:   October 15, 2015             Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Osbey, Appellant Pro Se. Jimmie Ewing, Assistant United
States Attorney, Columbia, South Carolina; Elizabeth Jean
Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerry    Osbey   appeals    the    district   court’s      order   denying

relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.       United States v. Osbey, No. 7:07-cr-00711-TMC-

12 (D.S.C. Apr. 16, 2015).             We deny Osbey’s motion for the

appointment of counsel.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court     and   argument   would    not    aid   the

decisional process.

                                                                        AFFIRMED




                                       2